Citation Nr: 1714568	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of a fracture of the right zygoma.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2015, the Board denied the matter of entitlement to a compensable, schedular rating for residuals of a fracture of the right zygoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2016, the Court vacated the April 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In June 2016, the Board again denied the matter of entitlement to a compensable, schedular rating for residuals of a fracture of the right zygoma.  The Board additionally remanded the above-captioned matter of entitlement to an extraschedular rating for residuals of a fracture of the right zygoma for further development.  The Veteran appealed the Board's decision to the Court. 

In December 2016, the parties, pursuant to a Joint Motion, requested the Court to issue an order modifying the June 2016 Board decision to reflect that the issue of entitlement to a TDIU was remanded, rather than referred, to the Agency of Original Jurisdiction (AOJ).  The Order was granted.  The June 2016 decision was otherwise not appealed, and any remaining issues were dismissed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2016 Joint Motion, the parties found that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board should have remanded, not referred, the claim for a TDIU.  While the Veteran filed formal applications for a TDIU for multiple service-connected disabilities in the course of the appeal, the issue of a TDIU was a component of the claim for a higher rating already on appeal.  The Court granted the Joint Motion and issued an Order modifying the Board's June 2016 decision.   

Accordingly, the Board will remand the claim.  On remand, the RO should send the Veteran a VCAA notice letter for the claim as notice has not yet been provided.   

Additionally, considering the fact that the Veteran's sinus disability (30 percent disabling), headaches (30 percent disabling), and psychiatric disability (30 percent disabling) arise from the common etiology of an in-service personal assault, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) have been met throughout the appeal period.  38 C.F.R. § 4.25.  In Floore v. Shinseki, 26 Vet. App. 376, 381   (2013), the Court held that the need for a combined-effects medical report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis.  As the record contains conflicting findings on the matter of a TDIU, the Board finds that an opinion would be helpful in resolving the claim in the future.  See, e.g., April 2014 VA examination report; April 2016 private medical report. 

With regard to the claim for entitlement to an extraschedular rating for residuals of a fracture of the right zygoma, the development ordered by the Board in June 2016 has not yet been completed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Specifically, the Board directed that the matter be referred to the Director, Compensation Service, for a determination.  As the examiner's opinion on the matter of entitlement to a TDIU could be relevant in the Director's determination, to the extent possible, the referral should take place following the VA examination.

Accordingly, the case is REMANDED for the following action:
1.  Send the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) on the claim for a TDIU. 

2.  Provide the Veteran's electronic claims file to a VA examiner.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.  

Following a review of the claims file, the examiner should describe the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.

The rationale for all opinions expressed must be provided.  

3.  Thereafter, refer the issue of entitlement to an extraschedular rating for residuals of a fracture of the right zygoma, to include consideration of the collective impact of the Veteran's multiple service connected disabilities, to the Director, Compensation Service, for a determination.  See Board's June 2016 remand.

4.  Readjudicate the claims, considering all evidence and all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




